TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00369-CV


                                     In the Matter of B. D. P.


              FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
         NO. D-19-0013-J, THE HONORABLE BRAD GOODWIN, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant is a juvenile, represented by appointed counsel, who seeks to appeal an

order modifying his disposition and committing him to the Institutional Division of the Texas

Juvenile Justice Department. Appellant filed his notice of appeal on August 3, 2021, and his

brief was due on October 15, 2021. On November 9, 2021, this Court sent a notice to appellant

informing him that his brief was overdue and that he should file a motion for extension of time

or a brief accompanied by a motion for extension of time before November 19, 2021. To date,

appellant has not filed a motion for extension of time or brief or otherwise responded to

our notice.

               Accordingly, we abate the appeal and remand the cause to the trial court. See

Tex. R. App. P. 38.8(a)(2) (when appellant’s brief is late in civil case, appellate court may

“decline to dismiss the appeal and give further direction to the case as it considers proper”); In re

L.L.M., No. 03-11-00127-CV, 2011 Tex. App. LEXIS 9004, at *1-2 (Tex. App.—Austin Nov. 9,
2011, no pet.)) (mem. op.) (per curiam) (abating appeal from order adjudicating juvenile

delinquent); In re M.A.D., 167 S.W.3d 938, 939 (Tex. App.—Waco 2005, order) (same). Upon

remand, the trial court shall conduct a hearing to determine whether appellant wishes to

prosecute his appeal and, if so, whether counsel has abandoned this appeal See Tex. R. App. P.

38.8(b)(2). The trial court shall make appropriate written findings and recommendations. See id.

If necessary, the trial court shall appoint substitute counsel who will effectively represent

appellant in this appeal. See id.; In re M.R., No. 03-02-00190-CR, 2003 Tex. App. LEXIS 1748,

at *7 (Tex. App.—Austin Feb. 27, 2003, no pet.) (mem. op.) (“Because of the criminal nature of

delinquency adjudications, juveniles are entitled to the same reasonably effective counsel that

they would have as adults in a criminal proceeding.” (citing In re K.J.O., 27 S.W.3d 340, 342

(Tex. App.—Dallas 2000, pet. denied)). Following the hearing, which shall be transcribed, the

trial court shall order the appropriate supplemental clerk’s and reporter’s records—including all

findings and orders—to be prepared and forwarded to this Court no later than January 18, 2022.

See Tex. R. App. P. 38.8(b)(3).

              It is ordered on December 15, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly

Abated and Remanded

Filed: December 15, 2021




                                               2